To strike a bill of exceptions from the files because not settled within the time fixed by the orders extending the time, and to vacate an order staying proceedings.
Granted, as to the order staying proceedings, but the bill of exceptions was permitted to stand, February 19, 1896, with costs against defendant!
The return set forth that the correspondence between the attorneys indicated clearly that both had practically agreed upon an extension of time to settle the bill. It appeared that although a bond had been filed it was defective.